DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Claims 1-20 stand allowed.  Applicants filed an Amendment Under 37 C.F.R. § 1.312 on Oct. 22, 2021 with amendments to claims 19 and 20.  The Office has reviewed the amendments and finds that the amendments add no new matter.  The amendments are accepted and entered.
Updated searches yielded no prior art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, the allowance of claims 1-20 is maintained.
Note: No amendments are made with this Examiner’s Comment. 
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a second semiconductor pattern adjacent to the gate line across a first gate insulating layer, the second semiconductor pattern extending in the first direction; […] a second bit line connected to a first end of the second semiconductor pattern and vertically extending in the third direction from the substrate; and a second word line connected to a second end of the second semiconductor 
With regard to claims 2-7: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 8: The claim has been found allowable because the prior art of record does not disclose “a second semiconductor pattern adjacent to the gate line across a first gate insulating layer; […]46Atty. Dkt. No. 8947-001412-US a second bit line connected to a first end of the second semiconductor pattern and vertically extending from the substrate; and a second word line connected to a second end of the second semiconductor pattern and vertically extending from the substrate, the second end being opposite to the first end”, in combination with the remaining limitations of the claim.
With regard to claims 9-14: The claims have been found allowable due to their dependency from claim 8 above.
With regard to claim 15: The claim has been found allowable because the prior art of record does not disclose “second semiconductor patterns adjacent to the second conductive line, each of the second semiconductor patterns disposed in the first direction”, in combination with the remaining limitations of the claim.
With regard to claims 16-20: The claims have been found allowable due to their dependency from claim 20 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/           Primary Examiner, Art Unit 2897